 



Exhibit 10.14
SHARE PURCHASE AGREEMENT
     THIS SHARE PURCHASE AGREEMENT, dated as of April 30, 2007 (this
“Agreement”), is entered into by and among DOLPHIN DIRECT EQUITY PARTNERS, LP, a
Delaware limited partnership (“Buyer”); DIGITAL AUDIO CORPORATION, a North
Carolina corporation (“Company”), and DIGITAL RECORDERS, INC., a North Carolina
corporation (“Seller”).
RECITALS
     A. Seller owns and shall own as of the Closing Date (as defined below) the
number of shares of common stock of the Company (the “Company Shares”) set forth
on Exhibit A.
     B. The Company Shares collectively owned by Seller will constitute,
immediately prior to the Closing (as defined below), one hundred percent (100%)
of the issued and outstanding Equity Securities of the Company.
     C. Subject to the terms and conditions of this Agreement, Seller will sell
to Buyer all of the Company Shares owned by Seller.
     D. Buyer desires to acquire all of the issued and outstanding Company
Shares owned by Seller, on the terms and conditions set forth herein, in
exchange for cash and a Promissory Note (subject to adjustment as set forth
herein).
AGREEMENT
          Now therefore, in consideration of the foregoing and the mutual
agreements and covenants set forth below, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS.
          For purposes of this Agreement:
            Section 1.1 Certain Matters of Construction. In addition to the
definitions referred to or set forth below in this ARTICLE I:
          (a) The words “hereof,” “hereby,” “herein,” “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof.
          (b) The words “party” and “parties” shall refer to the Company, the
Seller and Buyer.

1



--------------------------------------------------------------------------------



 



          (c) Definitions shall be equally applicable to both the singular and
plural forms of the terms defined, and references to the masculine, feminine or
neuter gender shall include each other gender.
          (d) Accounting terms used herein and not otherwise defined herein are
used herein as defined by GAAP (as defined below) in effect as of the date
hereof, consistently applied.
          (e) All references in this Agreement to any Exhibit or Schedule shall,
unless the context otherwise requires, be deemed to be a reference to an Exhibit
or Schedule, as the case may be, to this Agreement, all of which are made a part
of this Agreement.
          (f) The word “including” shall mean including without limitation.
     Section 1.2 Certain Definitions. The following terms shall have the
following meanings:
          “2007 and 2008 Financial Statements” are defined in Section 4.2(a).
          “Action” shall mean any claim, action, cause of action, litigation or
suit (in contract, tort or otherwise), inquiry, proceeding, notice of
noncompliance, demand letter, audit or investigation by or before any
Governmental Authority or arbitrator.
          “Affiliate” shall mean, as to any Person, each Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
          “Agreement” is defined in the Preamble.
          “Alternative Transaction” is defined in Section 6.5.
          “Audited Financials” is defined in Section 4.2(a)(i).
          “Balance Sheet Date” shall mean December 31, 2006.
          “Balance Sheet Net Book Value” shall be the book value of the Company
as of April 30, 2007, as calculated in accordance with GAAP and consistent in
all respects with the methodologies employed in preparation of the Company’s
audited financial statements for the year ended December 31, 2006.
          “Base Consideration Amount” shall mean an aggregate amount consisting
of One Million One Hundred Thousand Dollars ($1,100,000) in cash.
          “Business” shall mean the businesses of the Company as such business
is currently conducted and as proposed to be conducted.

2



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day on which banking institutions in New
York, New York are customarily open for the purpose of transacting business.
          “Business Intellectual Property” is defined in Section 4.6(a).
          “Buyer” is defined in the Preamble.
          “Buyer Indemnified Parties” is defined in Section 9.2(a).
          “By-laws” shall mean the corporate by-laws of a corporation, as from
time to time in effect.
          “Cash” shall mean the amount of cash and cash equivalents of the
Company, as determined in accordance with GAAP, as of the close of business on
the Closing Date.
          “Cash Consideration” is defined as the Base Consideration Amount, plus
any amounts paid under the Promissory Note.
          “Charter” shall mean the certificate or articles of incorporation or
organization or other charter or organizational documents of any Person (other
than an individual), each as from time to time in effect.
          “Closing” is defined in Section 3.1.
          “Closing Cash Consideration” shall mean the Cash Consideration.
          “Closing Date” is defined in Section 3.1.
          “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.
          “Company” is defined in the Preamble.
          “Company Plans” is defined in Section 4.13(a)(i).
          “Company Shares” is defined in the Recitals.
          “Consolidated Net Income” means, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that: (i) the Net Income (but not loss) of any Person that
is not a Subsidiary or that is accounted for by the equity method of accounting
will be included only to the extent of the amount of dividends or similar
distributions paid in cash to the specified Person or a Subsidiary of the Person
and (ii) the cumulative effect of a change in accounting principles will be
excluded.
          “Contracts” is defined in Section 4.7.
          “Contractual Obligation” shall mean, with respect to any Person, any
oral or written contract, agreement, deed, mortgage, lease, license, indenture,
note, bond, or other document or instrument (including any document or
instrument evidencing or otherwise relating

3



--------------------------------------------------------------------------------



 



to any indebtedness but excluding the Charter and By-laws of such Person) to
which or by which such Person is legally bound.
          “Damages” is defined in Section 9.2(a).
          “Debt” shall mean all obligations of a Person (i) for borrowed money,
(ii) evidenced by notes, bonds, debentures, letters of credit or similar
instruments, (iii) under conditional sale, title retention or similar agreements
or arrangements with respect to the deferred purchase price of property, and
(iv) in the nature of guarantees of obligations of the type described in clauses
(i), (ii) and (iii) above of any other Person.
          “Employee” shall mean any current or former employee of Company,
including any such Person who is on an approved leave of absence.
          “Enforceable” shall mean, with respect to any Contractual Obligation,
that such Contractual Obligation is the legal, valid and binding obligation of
the Person in question, enforceable against such Person in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding at law or in equity).
          “Environmental Conditions” shall mean the state of the environment,
including natural resources (e.g., flora and fauna), soil, surface water, ground
water, any drinking water supply, subsurface strata or ambient air.
          “Environmental Laws” shall mean any Legal Requirement relating to
(i) emissions, discharges, Releases or threatened Releases of Hazardous
Substances, (ii) the manufacture, handling, transport, use, treatment, storage,
identification, generation, processing, distribution, removal or disposal of
Hazardous Substances, and (iii) occupational health and safety.
          “Environmental Permits” is defined in Section 4.4(a).
          “Equity Securities” of any Person shall mean (i) shares of capital
stock, partnership or limited liability company interests or other equity
securities of or interests in such Person, (ii) subscriptions, calls, warrants,
options or commitments of any kind or character relating to, or entitling any
Person to purchase or otherwise acquire, any such shares of capital stock,
partnership or limited liability company interests or other equity securities of
or interests in such Person, (iii) securities convertible into or exercisable or
exchangeable for shares of capital stock, partnership or limited liability
company interests or other equity securities of or interests in such Person, and
(iv) stock options, equity equivalents, interests in the ownership or earnings
of, or stock appreciation, phantom stock or other similar rights of, or with
respect to, such Person.
          “ERISA” shall mean the federal Employee Retirement Income Security Act
of 1974 or any successor statute, as amended and as in effect as of the date
hereof.
          “ERISA Affiliate” is defined in Section 4.13(a)(i).

4



--------------------------------------------------------------------------------



 



          “Facilities” means each and every building, office, or physical
improvement owned, operated or leased by any Seller.
          “Financial Statements” is defined in Section 4.2(a)(i).
          “GAAP” shall mean generally accepted accounting principles in the
United States.
          “Governmental Authority” shall mean any federal, state, foreign or
local government, regulatory or administrative agency (or any department, bureau
or division thereof).
          “Governmental Order” shall mean any decree, stipulation, determination
or award entered by any Governmental Authority.
          “Hazardous Substances” shall mean (i) substances defined as toxic or
hazardous or regulated under the following federal statutes and their state
counterparts, as well as these statutes’ implementing regulations, in each case,
as amended and as in effect as of the date hereof: the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Water Act, the Safe Drinking Water Act, the Asbestos Hazard Emergency Response
Act, the Atomic Energy Act, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide, and Rodenticide Act and the Clean Air Act,
(ii) petroleum and petroleum products, including crude oil and any fractions
thereof, (iii) natural gas, synthetic gas and any mixtures thereof,
(iv) polychlorinated biphenyls (“PCBs”), (v) urea formaldehyde, and
(vi) asbestos-containing materials.
          “Indemnification Basket” is defined in Section 9.2(b).
          “Indemnified Party” is defined in Section 9.4(a).
          “Intellectual Property” is defined in Section 4.6(b).
          “Interest Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of: (i) the consolidated interest expense
of such Person and its Subsidiaries for such period, whether paid or accrued,
plus (ii) the consolidated interest expense of such Person and its Subsidiaries
that was capitalized during such period.
          “Interim Financials” is defined in Section 4.2(a)(ii).
          “IRS” shall mean the Internal Revenue Service.
          “Knowledge” shall mean (i) in the case of the Seller, the actual
knowledge of the CEO, David L. Turney, and the CFO, Stephen P. Slay, after
reasonable inquiry of the key management employees of the Company, or what
should have been known if due care were used, by the executive officers,
managers, general partner or other natural person fulfilling similar duties on
behalf of or with respect to these persons, and (ii) in the case of the Company,
the actual knowledge of its general manager, Donald Tunstall after reasonable
inquiry of the employees of the Company with relevant knowledge of the
applicable subject matter, or what

5



--------------------------------------------------------------------------------



 



should have been known if due care were used, by the executive officers,
managers, general partner or other natural person fulfilling similar duties on
behalf of or with respect to these persons.
     “Laurus Master Fund, Ltd.” is the primary lender to Seller and Company and
shall be referred to throughout as “Laurus”.
     “Legal Requirement” shall mean any federal, state, foreign or local law
(including common law) statute, ordinance, code, rule or regulation,
interpretation, guidance, or any Governmental Order, or any license, franchise,
consent, approval, permit or similar right granted under any of the foregoing.
     “Licensed Intellectual Property” is defined in Section 4.6(b).
     “Licenses” is defined in Section 4.6(c).
     “Lien” shall mean any mortgage, pledge, lien, security interest, attachment
or encumbrance, provided, however, that the term “Lien” shall not include (i)
statutory liens for Taxes not yet due and payable, (ii) encumbrances in the
nature of zoning restrictions, easements, rights or restrictions of record on
the use of real property if the same do not materially detract from the value of
the property encumbered thereby or materially impair the use of such property,
(iii) liens to secure landlords, lessors or renters under leases or rental
agreements confined to the premises rented, (iv) deposits or pledges made in
connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pension programs mandated under applicable Legal Requirements
or other social security, (v) liens in favor of carriers, warehousemen,
mechanics and materialmen, to secure amounts not yet due and payable for labor,
materials or supplies and other like liens securing amounts not yet due and
payable, and (vi) restrictions on transfer of securities imposed by applicable
state and federal securities laws.
     “Material Adverse Effect” shall mean any event or circumstance that has or
could reasonably be expected to have a material adverse effect on the business,
results of operations, assets, liabilities or condition (financial or otherwise)
of the Company, taken as a whole.
     “Most Recent Balance Sheet” is defined in Section 4.2(a)(ii).
     “Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP, excluding, however:
(a) any gain (or loss), together with any related provision for Taxes on such
gain (or loss), realized in connection with: (i) any sale of any or all of such
Person’s assets, or (ii) the disposition of any Equity Securities by such Person
or any of its Subsidiaries or the extinguishment of any Debt of such Person or
any of its Subsidiaries; and (b) any extraordinary gain (or loss), together with
any related provision for Taxes on such extraordinary gain (or loss).
     “Notified Party” is defined in Section 9.4(a).
     “Operating Agreement” shall mean any operating agreement, partnership
agreement, limited liability company agreement or the equivalent document
thereof of any Person.

6



--------------------------------------------------------------------------------



 



     “Ordinary Course of Business” shall mean the ordinary course of the
business, consistent with past practices, of the Company.
     “Payroll Proration” which may be positive or negative, shall mean, as of
the Closing Date, (i) the amount of the Post-Closing Payroll, multiplied by
(ii) a fraction the numerator of which is the number of days between Company’s
last Employee payroll payment immediately prior to the Closing Date and the
Closing Date and the denominator of which is the number of days between the
Company’s last Employee payroll payment immediately prior to the Closing Date
and the date of the Post-Closing Payroll.
     “Permits” is defined in Section 4.10(a).
     “Person” shall mean any individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity.
     “Personalty Leases” is defined in Section 4.5(a).
     “Post-Closing Payroll Amount” is defined in Section 2.3(a).
     “Pre-Closing Partial Period” is defined in Section 6.9(a).
     “Pre-Closing Tax Period” is defined in Section 6.9(a).
     “Prime Rate” shall be the prime rate of interest as published on a
semi-annual basis by the Wall Street Journal.
     “Promissory Note” shall be the secured promise to pay the balance of the
Cash Consideration over a four (4) year period and bearing interest at the Prime
Rate.
     “Property Taxes” means any and all real property taxes, personal property
taxes and similar ad valorem obligations.
     “Public Statement” is defined in Section 11.6.
     “Purchase Price” is defined in Section 2.2(b).
     “Real Property” is defined in Section 4.5(b).
     “Real Property Leases” is defined in Section 4.5(c).
     “Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration of Hazardous Substances into air, soil, water, groundwater or other
media.
     “Seller” as defined in the Preamble.
     “Seller Indemnified Parties” is defined in Section 9.3.
     “Seller’s Tax Contest” is defined in Section 6.9(d).

7



--------------------------------------------------------------------------------



 



          “Subsidiary” of any Person shall mean any other Person (i) of which
such first Person (either alone or through or together with any other
Subsidiary) owns, directly or indirectly Equity Securities of such other Person,
or (ii) the operations of which are consolidated with such first Person,
pursuant to GAAP, for financial reporting purposes.
          “Tax” or “Taxes” means any federal, state, local or foreign net or
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, personal property, real property, capital stock, profits, social
security (or similar), unemployment, disability, registration, value added,
estimated, alternative or add-on minimum taxes, customs duties or other taxes,
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
Governmental Authority, whether as a primary obligor or as a result of being a
“transferee” (within the meaning of Section 6901 of the Code, Treasury
Regulation Section 301.6901-1(b) or any other applicable law) of another person
or a member of an affiliated, consolidated, unitary or combined group.
          “Tax Proceedings” is defined in Section 6.9(e).
          “Tax Return” shall mean all federal, state, local, and foreign Tax
returns, Tax reports, claims for refund of Tax, and declarations of estimated
Tax, or other statement relating to Taxes and any schedule or attachments to any
of the foregoing or amendments thereto.
          “Third Party Claim” is defined in Section 9.4(a).
ARTICLE II.
PURCHASE AND SALE OF COMPANY SHARES.
     Section 2.1 Purchase and Sale of Company Shares. Subject to the terms and
conditions of this Agreement, at the Closing, Seller will sell, convey,
transfer, assign and deliver to Buyer, and Buyer will purchase from Seller, all
of the right, title and interest of Seller in and to the number of Company
Shares set forth on Exhibit A.
     Section 2.2 Calculation and Payment of Purchase Price.
          (a) The Balance Sheet Net Book Value of the Company shall be used in
the calculation of the purchase price payable by Buyer for the Company Shares
and shall be an amount (the “Purchase Price”) equal to the Cash Consideration,
subject to adjustment as provided in Section 2.3. The Balance Sheet Net Book
Value shall be provided by the Seller to the Buyer on April 30, 2007 and
preliminarily agreed to by the parties on that date. Thirty (30) days after
Closing, Seller shall provide Buyer with a final Balance Sheet Net Book Value
with any adjustments to the preliminary Balance Sheet Net Book Value being
either added to or subtracted from the Promissory Note.
          (b) Subject to the terms and conditions of this Agreement (including
Section 2.3), at the Closing, Buyer will pay or deliver to Seller One Million
One Hundred Thousand Dollars ($1,100,000) at Closing (the “Base Consideration
Amount”).

8



--------------------------------------------------------------------------------



 



          (c) The balance of the Cash Consideration shall consist of a
Promissory Note with interest at the Prime Rate. Interest shall be payable in
semi-annual payments and principal shall be paid in four (4) equal annual
installments.
     Section 2.3 Working Capital Adjustment.
          (a) Not later than five (5) Business Days prior to the Closing Date,
the Company shall deliver to Buyer its good faith estimate of the amount and
date of the first Employee payroll payment to be made by the Company following
the Closing Date (the “Post-Closing Payroll”), in each case, together with a
reasonably detailed explanation thereof.
          (b) On the Closing Date, the Company shall deliver to Buyer its
calculation of the Payroll Proration, in each case, together with a reasonably
detailed explanation thereof.
          (c) If the Payroll Proration is less than the Payroll Target, the
Purchase Price shall be increased at Closing by the amount of such difference.
If the Payroll Proration is greater than the Payroll Target, the Purchase Price
shall be decreased at Closing by the amount of such difference.
ARTICLE III.
THE CLOSING.
     Section 3.1 Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of Gray,
Layton, Kersh, Solomon, Sigmon, Furr & Smith, P.A., 516 S. New Hope Road,
Gastonia, North Carolina, at 10:00 a.m. (local time) on the date that is one
(1) Business Day after all conditions precedent set forth in ARTICLE VII and
ARTICLE VIII have been satisfied or waived (but no later than April 30, 2007),
or at such other time or place upon which the parties may agree (the day on
which the Closing takes place being referred to herein as the “Closing Date”);
provided that all conditions to Closing set forth in ARTICLE VII and ARTICLE
VIII have been satisfied or waived.
     Section 3.2 Deliveries. At the Closing, subject to the satisfaction or
waiver of each of the conditions specified in ARTICLE VII and ARTICLE VIII
below, (i) the parties shall execute and deliver to each other the documents
referred to in ARTICLE VII and ARTICLE VIII hereof; and (ii) Buyer shall deliver
to Seller the Closing Cash Consideration.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY.
Seller and the Company jointly and severally represent and warrant as follows:
Section 4.1 Organizational Matters.
          (a) Organization, Power and Good Standing. The Company is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of the State of its incorporation
as set forth on Schedule 4.1(a) and has the corporate or limited liability power
and authority, as applicable, to own, operate or lease its properties and to
carry on its business as currently conducted. The Company has made available

9



--------------------------------------------------------------------------------



 



true and correct copies of its Charter, By-laws and Operating Agreement, as
applicable, each as amended to date and currently in effect. The Company is duly
qualified to do business as a foreign corporation or foreign limited liability
company, as applicable, in each jurisdiction in which such qualification is
necessary under applicable law.
          (b) Authorization and Enforceability. Seller and the Company have all
necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder or thereunder. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby or
thereby have been duly authorized, executed and delivered by, and constitute a
legal, valid, and binding obligation of Seller and the Company, Enforceable
against it in accordance with its terms.
          (c) Non-Contravention, etc. Except for items listed on
Schedule 4.1(c), neither the execution, delivery or performance of this
Agreement nor the consummation of the Closing and the performance by the Seller
or the Company of its other obligations hereunder or thereunder in accordance
with the terms and conditions hereby or thereby does not or will not constitute,
result in or give rise to (i) a breach, violation or default under any Legal
Requirement applicable to Seller or Company, (ii) a breach of or default under
any Charter, By-law or Operating Agreement provision of Seller or Company,
(iii) the imposition of any Lien upon any asset of Company, or (iv) a breach of,
default under, contravention of or a right or increased likelihood of
termination of (or the acceleration of the time for performance of any
obligation under) any Contractual Obligation of Company. Except as set forth in
Schedule 4.1(c), no approval, consent, waiver, authorization or other order of,
and no declaration, filing, registration, qualification or recording with, any
Governmental Authority is required to be obtained from or made by or on behalf
of Company in connection with the execution, delivery or performance of this
Agreement and the consummation of the Closing and the performance by the Seller
and the Company of their other obligations hereunder in accordance with the
terms and conditions of this Agreement.
          (d) Capitalization. The entire authorized, issued and outstanding
Equity Securities of the Company are set forth on Schedule 4.1(d). The Equity
Securities set forth on Schedule 4.1(d) constitute all of the issued and
outstanding Equity Securities of the Company, and except for the Company set
forth on Schedule 4.1(d), the Company owns no Equity Securities, directly or
indirectly, of any other Person. All such Equity Securities of the Company are
duly authorized, validly issued and are fully paid and nonassessable and are
free of any preemptive or other similar rights and were issued in compliance
with applicable state and federal securities laws. The Company has any
outstanding bonds, debentures, notes or other securities the holders of which
have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the holders of Equity Securities of
the Company on any matter. The record holders of each of the Company are set
forth on Schedule 4.1(d). There are no (i) outstanding Equity Securities of the
Company, or (ii) commitments or obligations of any kind or character (other than
this Agreement) for (A) the issuance of Equity Securities of the Company or
(B) the repurchase, redemption or other acquisition of any Equity Securities of
the Company.

10



--------------------------------------------------------------------------------



 



     Section 4.2 Financial Statements, etc.
          (a) Financial Information. Buyer has been furnished with each of the
following:
                (i) The audited consolidated balance sheet of the Seller as of
December 31, 2006 and the related audited statements of operations and cash
flows for the year ended December 31, 2006 (the “Audited Financials” and,
together with the Interim Financials, the “Financial Statements”); and
                (ii) The unaudited consolidated balance sheet of the Seller as
of April 30, 2007 (the “Most Recent Balance Sheet”) and the related unaudited
statements of operations and cash flows for the four (4) months then ended
(collectively, the “Interim Financials”).
                (iii) The unaudited consolidated balance sheets of the Company
as of December 31, 2006 and April 30, 2007 and the related unaudited statements
of operations and cash flows for the year-ending December 31, 2006 and the four
(4) months ending April 30, 2007.
          (b) Character of Financial Information. The Financial Statements were
prepared in accordance with GAAP consistently applied throughout the periods
specified therein and present fairly the consolidated financial position and
results of operations of the Company as of the dates and for the periods
specified therein in accordance with GAAP, subject in the case of the Interim
Financials to the absence of notes thereto.
          (c) No Undisclosed Liabilities. There are no liabilities of any nature
(whether absolute, accrued, contingent or otherwise and whether matured or
unmatured) of Company, other than (i) liabilities reflected or reserved against
on the Interim Financials, (ii) liabilities incurred since the date of the
Interim Financials in the Ordinary Course of Business, and (iii) liabilities set
forth in Schedule 4.2(c) hereto.
     Section 4.3 Change in Condition Since Balance Sheet Date. Except for
matters set forth in Schedule 4.3, since the Balance Sheet Date the Business of
the Company has been conducted only in the Ordinary Course of Business and:
          (a) The Company has not:
               (i) Entered into any Contractual Obligation other than this
Agreement relating to (A) the sale of any Equity Securities of Company, (B) the
purchase of assets constituting a business, or (C) any merger, consolidation,
reorganization or other business combination;
                (ii) Settled or agreed to settle any Action;
                (iii) Mortgaged, pledged or subjected to any Lien any of its
assets other than (A) conditional sales or similar security interests granted in
connection with the lease or purchase of equipment or supplies in the Ordinary
Course of Business and (B) Liens disclosed on Schedule 4.3;

11



--------------------------------------------------------------------------------



 



               (iv) Sold, leased, transferred or exchanged any property for less
than the fair value thereof;
               (v) Declared or paid any dividends or made distributions with
respect to its Equity Securities;
                (vi) (A) Increased (or committed to increase) the compensation
payable or to become payable to or the benefits afforded any Employee, or
(B) increased (or committed to increase) the rate of benefits payable under,
amended the terms of, or entered into any new, bonus, incentive, pension,
insurance, severance, deferred compensation, retirement profit sharing or other
employee benefit plan or compensation or commission arrangement (contingent or
otherwise) covering any current of former director, independent contractor, or
Employee, other than as required by any applicable Legal Requirement;
                (vii) Entered into any new or amended any (or committed to
entering into or amending any) employment, severance, retention, compensation or
change in control agreement for any current or former director, independent
contractor or Employee (other than customary offer letters for employment at
will in the Ordinary Course of Business that do not provide severance or change
of control benefits);
               (viii) Experienced any change in relations between the Company
and any unions or the Employees that adversely affects Company;
               (ix) Made any loan to (other than the advancement of expenses to
directors and Employees in the Ordinary Course of Business), or entered into any
other transaction with any of its current or former directors, officers and
Employees or entered into any collective bargaining agreement;
                (x) Added to or modified in any material respect any of the
Company Plans other than (i) contributions made in accordance with the normal
practices of Company, or (ii) the extension of coverage to other personnel who
became eligible after the Balance Sheet Date;
                (xi) Sold, assigned or transferred any assets having a value in
excess of Ten Thousand Thousand Dollars ($10,000) other than in the Ordinary
Course of Business;
                (xii) Cancelled, terminated or materially amended any Contract,
Permit or Contractual Obligation with respect to Intellectual Property or other
instrument to which Company is a party outside the Ordinary Course of Business;
                (xiii) Made any capital expenditure or incurred a liability
therefor, in each case involving payments in excess of Ten Thousand Dollars
($10,000);
                (xiv) Failed to operate the Business in the Ordinary Course so
as to use reasonable efforts to preserve the Business intact, to keep available
the services of personnel or Company and to preserve the goodwill of customers
and others having business relations with Company;

12



--------------------------------------------------------------------------------



 



                (xv) Changed accounting methods or practices, other than such
changes required by law or GAAP;
                (xvi) Revalued the respective assets or properties of Company,
including writing off notes or accounts receivable having a value in excess of
Ten Thousand Dollars ($10,000);
                (xvii) Experienced damage, destruction or loss with respect to
any property or assets of Company having a value in excess of Ten Thousand
Dollars ($10,000) (whether or not covered by insurance);
               (xviii) Incurred indebtedness for borrowed money or any
commitment to incur indebtedness, or any loans made or agreed to be made by
Company, in each case in excess of Ten Thousand Dollars ($10,000);
                (xix) Executed, terminated or materially amended any lease for
real or personal property involving annual payments in excess of Ten Thousand
Dollars ($10,000);
                (xx) Made any material change in collection practices, policies
or terms or payment practices, policies or terms applicable to any of the
suppliers or customers of Company; or
                (xxi) Entered into any agreement, whether or not in writing, to
do any of the foregoing.
          (b) There has not been any Material Adverse Effect.
     Section 4.4 Environmental Matters, etc.
          (a) Except as set forth on Schedule 4.4(a), the Company is and at all
times have been, in compliance in all material respects with all Environmental
Laws and have obtained and are in compliance in all material respects with all
Permits from all Governmental Authorities issued pursuant thereto (collectively,
“Environmental Permits”) for the operation of the Business of the Company as now
conducted and as now contemplated to be conducted, and no material modification
or change to the operations of the Business will be required upon the renewal of
any such Environmental Permits other than modifications or changes required due
to changes in law occurring after the date hereof.
          (b) Except as set forth on Schedule 4.4(b), there is no Action pending
or, to the Knowledge of the Seller or the Company, threatened against Company in
respect of (i) noncompliance by Company with any Environmental Laws, (ii) the
Release or threatened Release into the environment of any Hazardous Substance by
Company, or (iii) the handling, storage, use, transportation or disposal of any
Hazardous Substance by Company.
          (c) The Company has no liability under any Environmental Law.

13



--------------------------------------------------------------------------------



 



     Section 4.5 Personal and Real Property
          (a) Company has valid title to all of its personal property (other
than leased or licensed personal property), and such personal property is not
subject to any Lien except as set forth on Schedule 4.5(a). All leases and
licensing agreements for personal property (“Personalty Leases”) leased or
licensed by Company are valid and in full force and effect and are listed on
Schedule 4.5(a). Company has performed all obligations required to be performed
by them under such Personalty Leases and no event or condition exists which
constitutes or, with the giving of notice or the passage of time or both, would
constitute a default by Company as lessee or licensee under such leases.
          (b) Schedule 4.5(b) sets forth a list of all real property leased by
the Company (the “Real Property”). Company has valid title to all of its owned
Real Property. The present use of the Real Property is permitted and constitutes
a conforming structure under applicable zoning and building laws and ordinances.
There are no pending or, to the Knowledge of the Seller or the Company,
threatened requests, applications or proceedings to alter or restrict the zoning
or other use restrictions applicable to the Real Property. No variance, special
permit, special exception or other approval is required under local zoning and
planning laws from any Governmental Authority to operate the business of the
Company as it is currently being conducted at the Real Property. The buildings,
structures, fixtures and equipment in or on the Real Property have been
reasonably maintained consistent with standards generally followed in the
industry.
          (c) Each of the leases of Real Property (the “Real Property Leases”)
leased to the Company is valid and in full force and effect. Company has
performed all obligations required to be performed by it under such Real
Property Leases, and no event or condition exists which constitutes or, with the
giving of notice or passage of time or both, would constitute a default by
Company as lessee under such Real Property Leases.
          (d) The Company has made available to Buyer true and correct copies of
the Personalty Leases and Real Property Leases and any amendments thereto. Buyer
and Seller will enter a sublease of the Real Property Lease that creates a
pass-through of all required performances under said Real Property Lease.
     Section 4.6 Intellectual Property.
          (a) Schedule 4.6(a) lists all patents, registered copyrights,
registered trademarks and service marks, internet domain names and all
applications for any of the foregoing, as well as any material unregistered
trademarks and service marks that are owned by Company (together with the
Company’s various unregistered copyrights and trade secrets and other
intellectual property rights, the “Business Intellectual Property”). Except as
set forth on Schedule 4.6(a), Company has good and marketable title to each item
of Business Intellectual Property owned by it free and clear of any Lien and no
other Person has the right to use such Business Intellectual Property other than
pursuant to the Contractual Obligations listed on Schedule 4.6(c).

14



--------------------------------------------------------------------------------



 



          (b) Schedule 4.6(b) lists all license agreements or other Contractual
Obligations pursuant to which any patents, copyrights, trademarks and service
marks, Internet domain names and trade secrets are licensed to the Company that
are either (i) material to the Company, or (ii) incorporated into or included as
part of the Business Intellectual Property (the “Licensed Intellectual Property”
and together with the Business Intellectual Property, the “Intellectual
Property”).
          (c) Schedule 4.6(c) lists each license, sublicense or other
Contractual Obligation under which Intellectual Property is licensed by the
Company to third parties (the “Licenses”). The use by Company of the
Intellectual Property does not infringe any registered United States patent,
trademark, service mark or copyright or, to the Knowledge of the Seller or the
Company, any other enforceable intellectual property right of a third party. To
the Knowledge of the Seller or the Company, no activity of any third party
infringes upon the rights of the Company with respect to any of the Intellectual
Property. No written notice of claims, or, to the Knowledge of the Seller or the
Company, unwritten notices of claims have been asserted by any Person against
Company with respect to the use of any Intellectual Property used by Company or
licensed pursuant to the Licenses challenging or questioning the validity or
effectiveness of such use or any license or sublicense agreements to which
Company is a party and other than any royalties or payments due to any of the
licensors of the Licensed Intellectual Property pursuant to the license
agreements listed on Schedule 4.6(b), no Person has a right to a royalty or
similar payment in respect of the Company’s use of any Intellectual Property.
          (d) Except as set forth on Schedule 4.6(d), to the Knowledge of the
Seller and the Company, the conduct of the Business does not infringe any
registered United States patent, trademark, service mark or copyright, or any
other enforceable intellectual property right of a third party.
     Section 4.7 Certain Contractual Obligations
     Set forth on Schedule 4.7 is a true and complete list of all of the
following Contractual Obligations of the Company:
          (a) All collective bargaining agreements and all written employment,
severance, independent contractor, and consulting agreements, other than
customary offer letters for employment at will that do not provide severance
benefits beyond customary policies in the Ordinary Course of Business of
Company;
          (b) All Contractual Obligations under which Company is or will after
the Closing be restricted in any respect from carrying on any business or other
activities anywhere in the world;
          (c) All Contractual Obligations of Company to sell or otherwise
dispose of any assets having a fair market value in excess of Ten Thousand
Dollars ($10,000) except in the Ordinary Course of Business;
          (d) All Contractual Obligations between Company, on the one hand, and
an Affiliate of Company, as the case may be, on the other hand;

15



--------------------------------------------------------------------------------



 



          (e) All Contractual Obligations (including partnership and joint
venture agreements) under which (i) Company has any liability or obligation for
Debt or constituting or giving rise to a guarantee of any liability or
obligation of any Person (other than Company), or (ii) any Person has any
liability or obligation constituting or giving rise to a guarantee of any
liability or obligation of Company;
          (f) All Contractual Obligations entered into since January 1, 2007
pursuant to which Company has incurred an obligation to pay any amounts in
excess of Ten Thousand Dollars ($10,000) in respect of indemnification
obligations, purchase price adjustment or otherwise in connection with any
(i) acquisition or disposition of assets constituting a business or securities
representing a controlling interest in any Person, (ii) merger, consolidation or
other business combination, or (iii) series or group of related transactions or
events of a type specified in subclauses (i) or (ii);
          (g) All Contractual Obligations pursuant to which Company may be
obligated to pay for goods and services to be delivered or performed in excess
of Ten Thousand Dollars ($10,000) per year, except for purchase orders issued in
the Ordinary Course of Business and except for Contractual Obligations with
customers;
          (h) All joint ventures, limited liability company or partnership
agreements, or other agreements (however named) involving a sharing of profits,
losses, costs or liabilities by Company with any other Person;
          (i) Any agreement relating to the sale or disposition of material
assets (other than in the Ordinary Course of Business) by Company; and
          (j) Any Contractual Obligation entered into by Company since the
Balance Sheet Date other than in the Ordinary Course of Business and involving
payments in excess of Ten Thousand Dollars ($10,000); and
          (k) Any Contractual Obligation requiring the Company to pay, at any
time (i) any fees or expenses to the Seller or their respective Affiliates in
connection with the transactions contemplated by this Agreement or (ii) any
bonus or other compensation to be paid to any officer or other employee of
Company as a result of the transactions contemplated by this Agreement.
Each of the Contractual Obligations described in the foregoing clauses and all
other customer contracts shall be referred to herein collectively as the
“Contracts.” The Company has made available to Buyer true and correct copies of
the Contracts. No breach or default in performance by Company under any of the
Contracts required to be listed on Schedule 4.7 has occurred, and no event has
occurred which with notice or lapse of time or both would constitute such a
breach or default. No breach or default in performance by Company under any of
the Contracts not required to be listed on Schedule 4.7 has occurred, and no
event has occurred which with notice or lapse of time or both would constitute
such a breach or default. To the Knowledge of the Seller or the Company, (i) no
breach or default by any other Person under any of the Contracts required to be
listed on Schedule 4.7 has occurred and is continuing, and no event has occurred
which with notice or lapse of time or both would constitute such a breach or
default, (ii) no

16



--------------------------------------------------------------------------------



 



breach or default by any other Person under any of the Contracts not required to
be listed on Schedule 4.7 has occurred and is continuing, and no event has
occurred which with notice or lapse of time on both would constitute such a
breach or default. To the Knowledge of the Seller or the Company, no third party
intends to terminate or fail to renew any of the Contracts required to be listed
on Schedule 4.7.
     Section 4.8 Insurance, etc. Set forth on Schedule 4.8 is a true and
accurate list as of the date hereof of all insurance arrangements (including
self insurance and trust accounts) and current primary, excess and umbrella
policies or binders of insurance owned or held by or on behalf of or covering
the operations, assets, business, equipment, properties, operations, employees,
officers and directors of the Company, and all such policies and arrangements
are in full force and effect. With respect to all arrangements, policies or
binders providing coverage to the Company, no premiums are in arrears, no notice
of cancellation or termination has been received with respect to any such
arrangement, policy or binder, other than notices of cancellation routinely sent
at the end of a policy term, and all such insurance arrangements, policies or
binders are valid, outstanding, and Enforceable policies. The Company has
delivered or made available to Buyer true and accurate copies of all such
policies, arrangements or binders as in effect on the date hereof. The Company
is not in default with respect to its obligations under any of such policies,
arrangements or binders. Neither the Seller nor the Company has Knowledge of any
threatened termination of, or premium increase with respect to, and the
consummation of the transactions contemplated by this Agreement will not affect
the validity of, any such policy, arrangement or binder.
     Section 4.9 Litigation, etc. Except as set forth on Schedule 4.9, there is
no Action against Company pending or, to the Knowledge of the Seller or the
Company, threatened, nor, to the Knowledge of the Seller or the Company, have
any events occurred that could give rise to an Action. There is no Action
pending or, to the Knowledge of the Seller or the Company, threatened which
seeks rescission of or seeks to enjoin the consummation of this Agreement or any
of the transactions contemplated hereby. Except as set forth on Schedule 4.9,
there is no unsatisfied judgment, order, injunction or decree binding upon
Company or the Business. Except as set forth in Schedule 4.9, there have been no
Actions by any Governmental Authority against or involving Company during the
most recent five (5) years.
     Section 4.10 Compliance with Laws.
          (a) Company holds all permits, licenses, accreditations,
authorizations, certificates, exemptions, variances, filings, franchises,
notices, rights, grants, authorizations, consents and approvals of Governmental
Authorities (the “Permits”) necessary for it to lawfully operate its Business.
The Permits are in full force and effect and Company is in compliance with the
Permits. The Company has not received any notification or communication from any
Governmental Authority threatening to terminate, revoke, cancel, or reform, or
asserting that Company is not in compliance with, any Permit. Each employee or
contractor of the Company who is required to hold a Permit in connection with
his employment by, or contractual or other arrangement with, Company holds such
required Permits and, to the Knowledge of the Seller and the Company, such
Permits are in good standing and not subject to any restrictions, suspensions,
or other adverse limitations.

17



--------------------------------------------------------------------------------



 



          (b) The Company is not or has not been in conflict with, in default
under, or in violation of, in any material respect, any Legal Requirement
applicable to it, the services it provides, or any of its employees, or by which
its assets or properties are bound or affected during the past three (3) years.
          (c) The Company has not conducted any internal investigation for which
it engaged outside counsel concerning any actual or alleged violation of any
Legal Requirement or Permit on the part of Company or any of their respective
officers, directors, Affiliates or agents.
     Section 4.11 Labor Matters
          (a) The Company is not a party to any labor agreement with respect to
its employees with any labor organization, group or association. To the
Knowledge of the Seller or the Company, there has been no attempt by organized
labor or its representatives to make Company conform to the demands of organized
labor that would cover the Employees. Company is and has complied, in all
material respects with, all applicable Legal Requirements respecting employment
practices, terms and conditions of employment and wages and hours and is not,
and has not been, engaged in any unfair labor practice. Company has made all
deductions required by law to be made for Employees’ wages and salaries and
either remitted the same to appropriate Governmental Authorities or provided the
same in their accounts and are not liable for any arrears of wages or any Taxes
or penalties for failure to comply with the payment or repayment of any of the
foregoing. There is no unfair labor practice charge or complaint against Company
pending before the National Labor Relations Board or any comparable state
agency. There are, and during the past five (5) years there have been, no labor
strikes, labor disturbances or work stoppages or other material labor disputes
pending against Company. Company, each ERISA Affiliate and each Company Plan has
properly classified individuals providing services to Company and any ERISA
Affiliate as independent contractors or employees, as the case may be.
     Section 4.12 Tax Matters.
          (a) Except as set forth on Schedule 4.12(a), all Tax Returns required
to have been filed by or with respect to the Company and the income, operations,
business and assets of the Company has been timely and properly filed (taking
into account any extension of time to file granted or obtained) and such Tax
Returns are true, correct and complete in all material respects.
          (b) All Taxes of the Company that have become due or payable have been
timely paid. The unpaid Taxes of the Company (i) did not, as of December 31,
2006, exceed the reserve for Taxes (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Most Recent Balance Sheet (rather than in any notes thereto)
and (ii) do not exceed that reserve as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of the Company
in filing their Tax Returns.

18



--------------------------------------------------------------------------------



 



          (c) No deficiency for any amount of Tax has been asserted or assessed
by a Governmental Authority against the Company. There are no Liens for Taxes on
the assets of the Company other than liens for Taxes that are not yet due and
payable.
          (d) The Company (i) has withheld from any employee, customer,
independent contractor, creditor, shareholder and any other applicable payee
proper and accurate amounts for all taxable periods in compliance with all Tax
withholding provisions of applicable Legal Requirement, (ii) has remitted on a
timely basis, such amounts to the appropriate Governmental Authority, and
(iii) has received properly completed exemption certificates for all exempt
transactions.
          (e) No Tax audits or other administrative or judicial Tax proceedings
with respect to Taxes of the Company is pending or are being conducted. There is
no claim or assessment pending, or, to the Knowledge of the Company or the
Seller, threatened against Company for any alleged deficiency in Taxes. The
Company has waived any statute of limitations in respect of Taxes or agreed to
any extension thereof that is currently in effect. No claim has been made by a
Governmental Authority in a jurisdiction where the Company does not file a Tax
Return that the Company is or may be subject to taxation by that jurisdiction.
     Section 4.13 Employee Benefit Plans.
          (a) Disclosure.
               (i) Schedule 4.13(a) lists all benefit and compensation plans,
programs, policies, agreements, understanding, commitments arrangements and
contracts (whether oral or written) including “employee benefit plans” within
the meaning of Section 3(3) of ERISA, and any deferred compensation, stock
option, stock purchase, restricted stock, stock appreciation rights, phantom
stock or cash based incentive and bonus plans and pension, profit sharing,
savings and thrift or other retirement, fringe benefits, vacation, cafeteria,
medical, accidental death and dismemberment, disability, workers compensation,
unemployment compensation, post-retirement insurance, post-employment,
termination, retention, employment, consulting, change in control and severance
plans, programs, arrangements or contracts sponsored, adopted, administered,
maintained, contributed to or required to be contributed to, by Company or any
Person who is, or at the relevant time was, a member of a “controlled group of
corporations” with or under “common control” or a member of an “affiliated
service group” with Company, as defined in Sections 414(b) or (c), (m) or (o) of
the Code, or Sections 4001(a)(16) or 4001(b)(1) of ERISA (any such Person, an
“ERISA Affiliate”) for the benefit of any current, former or retired employee,
director, officer, independent contractor, or consultant of Company or any ERISA
Affiliate or with respect to which Company may have any liability or Obligation
(the “Company Plans”). No Person has any express or implied commitment, whether
legally enforceable or not, to modify, change or terminate any Company Plan,
other than with respect to a modification, change or termination required by
ERISA or the Code.
               (ii) The Seller has made available to Buyer current, true,
correct and complete copies of the following documents (including any
amendments): (i) all Company Plans (or if not written, a summary of material
terms thereof), including any plan documents, trust agreements, written
descriptions forming a part of a Company Plan, annuity contracts, insurance

19



--------------------------------------------------------------------------------



 



contracts, or other funding instruments relating to any Company Plan;
(ii) summary plan descriptions and summary of material modifications for each
Company Plan required to be prepared and distributed; (iii) the IRS Form 5500
(including all schedules thereto) for the last three (3) completed plan years
for each Company Plan required to file an IRS Form 5500; (iv) the most recent
determination letter or opinion letter, if any received from the IRS with
respect to each Company Plan that is intended to be qualified under Section 401
of the Code and any pending request for such determination; (v) the
discrimination testing, if any, for the past three (3) years, with respect to
each Company Plan; (vi) copies of all documents and correspondence received by
or provided to the Department of Labor, the IRS or the Pension Benefit Guaranty
Corporation in connection with or relating to any Company Plan; (vii) actuarial
reports and other financial statements relating to each Company Plan required to
file an IRS Form 5500, as applicable; (viii) a description setting forth the
amount of any liability of Company or any ERISA Affiliate as of the Closing Date
for payments more than thirty (30) days past due with respect to each Company
Plan which is a pension benefit plan; (ix) all summaries furnished to employees,
officers, independent contractors, or directors of the Company, and any ERISA
Affiliate, of any Company Plan that is not required to prepare and distribute
summary plan descriptions; and (x) copies of any investment management
agreements, administrative services or recordkeeping agreements relating to any
Company Plan.
          (b) Compliance.
               (i) Each Company Plan which is intended to be “qualified” within
the meaning of Section 401(a) of the Code has received a favorable determination
letter from the IRS as to qualification under Section 401(a) of the Code and
neither the Company nor any ERISA Affiliate knows of any fact or set of
circumstances that has adversely affected, or is reasonably likely to adversely
affect, such qualification of any Company Plan, result in the revocation of such
favorable determination letter, or cause such trust to be deemed not tax-exempt.
               (ii) Each Company Plan, related trust agreement, annuity contract
or other funding instrument is legally valid and binding, is in full force and
effect and is and has been administered in accordance with its terms and is and
at all times has been in compliance, both as to form and operation as of the
date hereof, in all material respects with the applicable Legal Requirements
(including where applicable, ERISA and the Code). The Company knows of no factor
or set of circumstances that have adversely affected, or could reasonably be
expected to adversely affect, the tax qualification of a Company Plan.
               (iii) Each group health plan of the Company, or any ERISA
Affiliate has been operated in material compliance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the
regulations (including proposed regulations) thereunder any similar state law,
and the Health Insurance Portability and Accountability Act of 1996, as amended,
and the regulations (including proposed regulations) thereunder.
          (c) Fiduciary Duties and Prohibited Transactions. The Company, and no
ERISA Affiliate or any plan fiduciary of any Company Plan has not engaged in any
transaction in violation of Sections 404 or 406 of ERISA or has any liability
with respect to any “prohibited

20



--------------------------------------------------------------------------------



 




transactions,” as defined in Section 4975(c)(1) of the Code, for which no
exemption exists under Section 408 of ERISA or Sections 4975(c)(2) or (d) of the
Code, or has otherwise violated the provisions of Title I, Subtitle B of ERISA.
The Company nor any ERISA Affiliate has not knowingly participated in a
violation of Part 4 of Title I, Subtitle B of ERISA by any plan fiduciary of any
Company Plan or has incurred any civil penalty under Section 502(1) of ERISA.
          (d) Retirement Plans. The Company nor any ERISA Affiliate has not at
any time sponsored, contributed to, been required to contribute to, maintained
or established (i) a plan covered by Title IV of ERISA, (ii) any “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, or (iii) any plan subject to
Section 412 of the Code.
          (e) Unpaid Contributions. All amounts, premiums or contributions
required to be made under the terms of any Company Plans have been timely made
or, if not yet due, have been properly reflected on the most recent financial
statements of the Company.
          (f) Claims.
               (i) There are no existing, pending, or, to the Knowledge of the
Seller or the Company, threatened or anticipated Actions relating to any Company
Plan, other than routine claims for information or benefits in the normal
course. No Company Plan is or, within the last six (6) calendar years, has been,
the subject of examination or audit by a Governmental Authority or a participant
in a government sponsored amnesty, voluntary compliance or similar program.
               (ii) No event has occurred and, to the Knowledge of the Seller or
the Company, there exists no condition or set of circumstances, in connection
with which Company, any ERISA Affiliate or any Company Plan, directly or
indirectly, could be subject to any material liability (A) under the terms of
the Company Plan, (B) under any statute, regulation or governmental order
relating to any Company Plan, or (C) pursuant to any obligation of Company, or
any ERISA Affiliate to indemnify any Person against liability incurred under any
such statute, regulation, or order as it relates to the Company Plans.
          (g) Retiree Benefits. Other than as required under Section 601, et
seq. of ERISA, no Company Plan that is a welfare plan provides benefits or
coverage for employees or former employees of the Company following retirement
or other termination of employment.
          (h) Castleton Group. Company is part of a Professional Employment
Organization with Seller under the Castleton Group. At or after the Closing,
Buyer may cancel the Company’s arrangements with the Castleton Group at any time
with no further obligation or penalty.
     Section 4.14 Brokers, etc. No broker, finder, investment bank or similar
agent is entitled to any brokerage or finder’s fee in connection with the
transactions contemplated by this Agreement based upon agreements or
arrangements made by or on behalf of Company.
     Section 4.15 Assets. Except as set forth on Schedule 4.15, the Company has
good and marketable title to, or in the case of property held under lease or
other contract or agreement, a valid and enforceable right to use, the present
assets of the Company. The Seller owns no other

21



--------------------------------------------------------------------------------



 



assets related to the Business other than Equity Securities of the Company. The
assets of the Company as of the date hereof include all of the assets used or
held for use in the Business.
     Section 4.16 Continuation of Business. The Seller is not aware of any
circumstances that could result in a material adverse change in the sources of
business to the Company, including, without limitation, acceptance of the
Company’s products and services.
     Section 4.17 Accounts Receivable. All accounts receivable of the Company,
whether reflected on the Financial Statements or subsequently created, have
arisen from bona fide transactions in the Ordinary Course of Business. All such
accounts receivable are good and collectible at the aggregate recorded amounts
thereof, net of any applicable reserves for doubtful accounts reflected on the
Financial Statements. The Company has good and marketable title to their
respective accounts receivable, free and clear of all encumbrances. Since the
date of the Financial Statements, there have not been any write-offs as
uncollectible of any notes or accounts receivable of Company, except for
write-offs in the Ordinary Course of Business.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER.
     Buyer represents and warrants as follows:
     Section 5.1 Corporate Matters, etc.
          (a) Organization, Power and Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has full power and authority to enter into this Agreement, to carry out and
perform its obligations hereunder and to consummate the transactions
contemplated hereby.
          (b) Authorization and Enforceability. This Agreement has been duly
authorized, executed and delivered by, and is Enforceable against, Buyer.
          (c) Non-Contravention, etc. The execution, delivery and performance of
this Agreement by Buyer and the consummation by Buyer of the Closing hereunder
in accordance with the terms and conditions of this Agreement does not and will
not conflict with or result in the breach of any terms or provisions of, or
constitute a default, under any Contractual Obligation of or the Charter or
By-laws of Buyer or a breach of any Legal Requirement applicable to Buyer. No
consent or filing is required to be obtained or made by or on behalf of Buyer in
connection with the execution, delivery or performance of this Agreement and the
consummation of the transactions contemplated hereby, except (i) for items which
shall have been obtained or made on or prior to, and shall be in full force and
effect at, the Closing Date, and (ii) where failure to obtain the consent would
not materially and adversely affect Buyer’s ability to consummate the Closing
hereunder in accordance with the terms and conditions of this Agreement and
would not prevent Buyer from performing in all material respects any of its
obligations under this Agreement.
     Section 5.2 Financial Condition, etc. Buyer will have on the Closing Date
sufficient funds available to it to pay the Cash Consideration pursuant to this
Agreement and otherwise

22



--------------------------------------------------------------------------------



 



satisfy all of its obligations in connection with this Agreement and the
transactions contemplated hereby, subject to the consummation of necessary
financing arrangements.
     Section 5.3 Brokers, etc. No broker, finder, investment bank or similar
agent is entitled to any brokerage or finder’s fee in connection with the
transactions contemplated by this Agreement based upon agreements or
arrangements made by or on behalf of Buyer or any of its Affiliates.
ARTICLE VI.
CERTAIN AGREEMENTS OF THE PARTIES.
     Section 6.1 Payment of Transfer Taxes and Other Charges. The Seller shall
be responsible for and shall pay all stock transfer Taxes, real property
transfer Taxes, sales Taxes, documentary stamp Taxes, recording charges and
other similar Taxes arising in connection with the transactions contemplated by
this Agreement. Each of the parties hereto shall prepare and file, and shall
fully cooperate with each other party with respect to the preparation and filing
of, any Tax Returns and other filings relating to any such Taxes or charges as
may be required.
     Section 6.2 Confidentiality. The Seller and its Affiliates will treat and
hold as confidential, all confidential information relating to the operations or
affairs of the Business and this Agreement and the transactions contemplated
hereby. In the event the Seller or its Affiliates are requested or required (by
oral or written request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process or by
Legal Requirement) to disclose any such confidential information, then Seller,
shall notify Buyer promptly of the request or requirement so that Buyer, at its
expense, may seek an appropriate protective order or waive compliance with this
Section 6.2. If, in the absence of a protective order or receipt of a waiver
hereunder, the Seller or its Affiliates are, on the advice of counsel, compelled
to disclose such confidential information, the Seller or its Affiliates, as
applicable, may so disclose the confidential information; provided that Seller
shall use reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded to such confidential information. The provisions of
this Section 6.2 shall not be deemed to prohibit the disclosure of confidential
information (i) relating to the operations or affairs of the Business by the
Seller or its Affiliates to the extent reasonably required to prepare or
complete any required Tax Returns or financial statements or (ii) to the
Seller’s legal, accounting and financial advisors; provided that such Persons
are bound by an obligation of confidentiality to the Seller to keep such
information confidential. Notwithstanding the foregoing, the provisions of this
Section 6.2 shall not apply to information that (i) is or becomes publicly
available other than as a result of a disclosure by the Seller or its
Affiliates, (ii) is or becomes available to the Seller or its Affiliates on a
non-confidential basis from a source that, to the Seller’s Knowledge, is not
prohibited from disclosing such information by a legal, contractual or fiduciary
duty or (iii) is or has been independently developed by the Seller or its
Affiliates.
     Section 6.3 Operation of Business; Related Matters. From the date hereof
until the Closing Date, except as otherwise permitted or required by this
Agreement, the Company shall, and shall cause each of its Subsidiaries to,
(i) conduct the Business in the Ordinary Course of Business and substantially as
presently operated, (ii) use reasonable efforts to maintain the value of the
Business as a going concern, and (iii) use reasonable efforts to preserve intact
the present

23



--------------------------------------------------------------------------------



 



business organization and assets of the Business and preserve the present
relationships of the Company with the payors, vendors and the Employees of the
Business. Without limiting the foregoing, except as set forth in Schedule 6.3 or
as contemplated by this Agreement, from the date hereof until the Closing Date,
the Company shall not, without the prior written consent of Buyer:
          (a) Enter into any transactions with any Affiliate of the Seller or
the Company (other than transactions in the Ordinary Course of Business among
the Company);
          (b) Except as required by applicable Legal Requirements or the terms
of existing Company Plans (i) pay any compensation or provide any benefits to
any current or former Employee, officer, director, or independent contractor,
other than in the Ordinary Course of Business, (ii) increase any compensation
payable to or the benefits afforded any current of former director, independent
contractor, officer or Employee, other than such increases in compensation or
benefits as may be made in the Ordinary Course of Business, (iii) or commit to
do any of the foregoing;
          (c) Incur any Debt greater than Ten Thousand Dollars ($10,000) in the
aggregate (including any capital lease);
          (d) Amend the Charter, By-laws or Operating Agreement of Company or
sell, lease or otherwise dispose of any assets (except (i) for sales or other
dispositions of inventory or excess equipment in the Ordinary Course of
Business, and (ii) as may otherwise be permitted by the terms of this
Agreement);
          (e) (i) Make any material change in the Business or operations of
Company, or (ii) hire or promote any employee, independent contractor, or
consultant;
          (f) Make any capital expenditure individually in excess of Ten
Thousand Dollars ($10,000) with respect to the Business or enter into any
Contractual Obligation therefor;
          (g) Authorize, declare or set aside any dividend payment or other
distribution, payable in Cash, Equity Securities, property or otherwise, with
respect to any of its Equity Securities;
          (h) Make any change in collection policies or payment terms applicable
to any of the suppliers or customers of Company;
          (i) Create any Lien on any of the assets of the Business;
          (j) Except in the Ordinary Course of Business, (i) sell, assign,
transfer, lease or otherwise dispose of or agree to sell, assign, transfer,
lease or otherwise dispose of any of the assets of the Business or (ii) cancel
any indebtedness owed to Company, in the case of both (i) and (ii) above,
having, individually or in the aggregate, a value exceeding Ten Thousand Dollars
($10,000);
          (k) Enter into any agreements or contracts which would require
payments of more than Ten Thousand Dollars ($10,000) over any period of twelve
(12) months or enter into

24



--------------------------------------------------------------------------------



 




any agreement or contract of the type which, if in effect on the date hereof,
would be required to be listed as a Contract on Schedule 4.7, or amend,
terminate or extend any such Contract, except Contracts entered into in the
Ordinary Course of Business;
          (l) Change the accounting methods, principles or practices used by
Company, except where required by law or GAAP;
          (m) Revalue any of the assets of the Business, including writing off
receivables or reserves, other than in the Ordinary Course of Business;
          (n) Cause Company to acquire by merger or consolidation with, or merge
or consolidate with, or purchase substantially all of the assets of, or
otherwise acquire any material assets or business of, any corporation,
partnership, association or other business organization or division thereof;
          (o) Make or change any Tax election, settle or compromise any claim,
notice, audit report or assessment in respect of its Taxes, change any annual
Tax accounting period, adopt or change any method of Tax accounting, take any
action not in accordance with past practice that would have the effect of
deferring any Tax liability of Company from a taxable period ending on or before
the Closing Date to any subsequent taxable period, enter into any tax allocation
agreement, tax sharing agreement, tax indemnity agreement or Closing agreement
relating to any Tax of Company, surrender any right to claim a Tax refund of
Company, or consent to any extension or waiver of the statute of limitations
period applicable to any Tax claim or assessment of Company;
          (p) Issue, sell, pledge, encumber, authorize the issuance of, enter
into any Contract to issue, sell, pledge, encumber, or authorize the issuance
of, or otherwise permit to become outstanding any Equity Securities of Company,
or permit the exercise of any option, warrant, or other right requiring the
issuance of any Equity Securities by Company or any phantom rights thereon;
          (q) Repurchase, redeem, or otherwise acquire or exchange, directly or
indirectly, any securities convertible into any Equity Securities or any other
interests of Company;
          (r) Adjust, split, subdivide, combine, or reclassify any capital stock
or other interests of Company, or authorize the issuance of any other securities
in respect of or in substitution for the Equity Securities or other interests of
Company;
          (s) Enter into or amend any employment, severance, change in control,
retention, or other similar Contract or other instrument between Company, and
any employee, independent contractor, officer or director of Company that Buyer
does not have the unconditional right to terminate without liability (other than
ordinary salary or wage compensation for services already provided), at any time
on or after the Closing;
          (t) (i) Adopt any new employee benefit plan, program, policy, or
arrangement, (ii) make any change in or to any existing employee benefit plans
that would

25



--------------------------------------------------------------------------------



 



increase the annual cost of the plan to Company, other than any such change
required by a Legal Requirement, or (iii) commit to do any of the foregoing;
          (u) Settle any Action involving any liability or asset of the Business
for money damages exceeding Ten Thousand Dollars ($10,000) an individual basis
or imposing material restrictions upon the operations of the Business;
          (v) Other than renewals, modifications or amendments without adverse
change of terms, modify, amend, or terminate any Contract affecting Company or
waive, release, compromise, or assign any rights or claims; or
          (w) Enter into any Contractual Obligation to do any of the actions
referred to in this Section 6.3.
     Section 6.4 Preparation for Closing. Buyer on the one hand and the Seller
and the Company on the other hand will each use all reasonable best efforts to
bring about the fulfillment of each of the conditions precedent to the
obligations of the others set forth in this Agreement. In furtherance thereof:
          (a) Consents, etc. Prior to the Closing Date, the Seller and the
Company shall use best efforts to secure required written consents or waivers
under or with respect to the Contracts and Permits indicated on Schedule 7.3.
          (b) Disclosure Obligation. From time to time, on and prior to the
Closing Date, the Seller shall promptly notify Buyer upon becoming aware of any
fact, occurrence or event that could cause any of the representations and
warranties contained in ARTICLE IV to be inaccurate or incomplete in any
respect.
          (c) Laurus Payoff. Seller shall obtain a payoff letter from Laurus
effective as of April 30, 2007.
     Section 6.5 No Solicitation. Prior to the Closing, or such earlier date on
which this Agreement is terminated in accordance with its terms, none of the
Seller, the Company and their shareholders, Affiliates, officers, employees,
agents and representatives will, directly or indirectly, solicit from any
Person, initiate with any Person, continue discussions with any Person regarding
or otherwise encourage any Person to make any inquiries or proposals, or furnish
information relating to the acquisition, in whole or in part, of the Business or
any merger, consolidation, business combination, sale of a substantial portion
of the assets, other similar transactions involving the Business or any other
transaction that would impair the ability of the Seller to consummate the
transactions contemplated hereby (any such transaction, an “Alternative
Transaction”) or engage in any negotiations or enter into any agreement or
understanding with any Person (other than Buyer) regarding an Alternative
Transaction. The Seller and their shareholders, Affiliates, officers, employees,
agents and representatives will not furnish any information concerning the
Business to any Person other than Buyer for the purpose of, or with the intent
of, permitting such Person to evaluate an Alternative Transaction and the Seller
will notify Buyer in writing of any proposals or inquiries received by the
Seller or their agents, as applicable, concerning any Alternative Transaction.

26



--------------------------------------------------------------------------------



 



     Section 6.6 Access to Properties and Records Pre-Closing and Post-Closing.
(a) From the date of this Agreement through and including the Closing Date, upon
reasonable notice, the Seller will (i) give Buyer and its counsel, accountants
and other representatives reasonable access to all books, records, offices and
other Facilities and properties of the Company, as applicable, (ii) permit Buyer
to make such inspections of the foregoing as Buyer may reasonably request and
(iii) cause its officers to furnish Buyer with such financial and operating data
and other information with regard to the Business and properties of the Company,
as applicable, as Buyer may from time to time reasonably request. Any such
access will be provided, and all such inspections will be conducted, at
reasonable times and in such a manner as not to interfere unreasonably with the
operation of the Business.
          (b) After Closing and through September 30, 2007, Seller shall provide
Company with accounting and administrative services at no cost to Company. Such
accounting services shall include monthly income, balance sheet and cash flow
statements as well as supporting schedules as would normally be utilized by
management in the operations of the Company. Such administrative services shall
include check generation for accounts payable activities; however, Seller shall
have no responsibility or authority with regards to banking activities.
          (c) At or prior to the Closing, Seller and Company shall deliver to
its customers instructions that all future payments to the Company must be made
to the Company at its physical address, attention: Don Tunstall, and shall have
taken reasonable measures to ensure that no such payments are unduly delayed or
otherwise diverted. Any payments subsequently received by Seller in respect of
Company business shall be immediately paid to the Company.
     Section 6.7 Product and Technology License. For two (2) years following the
Closing, Seller shall retain the exclusive right to purchase Company products
for resale in the United States surface mass transit market at prices equal to a
20% reseller discount from the Company’s list prices as published from time to
time, and otherwise on the terms and conditions offered to other like customers.
At the end of the second year, the aforementioned arrangement shall renew for an
additional year if sales to the Seller thereunder have generated a minimum of
$250,000 of revenues to the Company in the period beginning at the Closing.
     Section 6.8 Further Assurances. Each party, upon the request from time to
time of any other party hereto after the Closing, and at the expense of the
requesting party but without further consideration, will do each and every act
and thing as may be necessary or reasonably requested to consummate the
transactions contemplated hereby in an orderly fashion.
     Section 6.9 Tax Matters.
          (a) Tax Returns. Buyer shall prepare or cause to be prepared and shall
file or cause to be filed all Tax Returns of the Company for (i) any period
ending on or before the Closing Date (a “Pre-Closing Tax Period”) and (ii) the
portion of any period beginning before and ending after the Closing Date to the
extent any Taxes are attributable to the portion of such period ending on the
Closing Date (a “Pre-Closing Partial Periods”). Buyer shall permit the Seller to
review and comment on each such income Tax Return.

27



--------------------------------------------------------------------------------



 



          (b) Payment of Taxes. Buyer shall notify the Seller of any Taxes of
the Company that are to be paid after Closing with respect to a Pre-Closing Tax
Period or a Pre-Closing Partial Period and the Seller shall pay to the Buyer, on
behalf of the Seller, the amount of such Taxes three (3) days after receiving
such notification, provided, the Seller shall not be obligated to make any
payment earlier than three (3) days prior to the date such Taxes are payable.
          (c) Prorations. For purposes of this Agreement, in the case of any
Taxes that are payable for a period that begins before and ends after the
Closing Date, the portion of such Taxes that are allocable to the Pre-Closing
Partial Period shall be (i) in the case of any property or ad valorem Taxes, the
amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in the entire Tax
period, and (ii) in the case of all other Taxes, equal to the amount which would
be payable as computed on a “closing-of-the-books” basis if the relevant Tax
period ended on the Closing Date.
          (d) Tax Contests. Buyer, the Company and Seller agree to give prompt
written notice to each other of any proposed adjustment to Taxes of the Company
for which an indemnity claim may be made under Section 9.2 or Section 9.3 of
this Agreement, provided, however, that no delay on the part of a party to this
Agreement to provide such notice shall relieve any party from any obligation
hereunder unless (and then solely to the extent) such party thereby is
prejudiced. The Seller shall have the right to control the conduct of any Tax
audit or proceeding of the Company for a Pre-Closing Tax Period (a “Seller’s Tax
Contest”) so long as (i) the Seller notifies the Buyer, on behalf of the Seller,
that the indemnification provisions of this Agreement will apply to any Damages
the Buyer Indemnified Party may suffer resulting from, arising out of or
relating to such Seller’s Tax Contest, (ii) the Seller conducts the defense of
the Seller’s Tax Contest actively and diligently at its own cost, (iii) the
Seller keeps Buyer informed regarding the progress and substantive aspects of
any Seller’s Tax Contest upon written request for information relating to the
Seller’s Tax Contest, and (iv) the Seller shall not compromise or settle any
Seller’s Tax Contest without Buyer’s consent, which consent shall not be
unreasonably withheld.
          (e) Tax Matters Cooperation. Each of the parties to this Agreement
shall cooperate in both (i) the preparation of all Tax Returns for any Tax
periods for which one party could reasonably require the assistance of the other
party in obtaining any necessary information, including without limitation any
information that is required under Treasury Regulation Section 1.351-3, and
(ii) any subsequent audits, claims, contests, litigation or other proceedings
with respect to Taxes of any of the Company (collectively, “Tax Proceedings”).
Such cooperation shall include, but not be limited to, furnishing prior years’
Tax Returns or return preparation packages to the extent related to the Company,
and furnishing such other information within such party’s possession (or the
possession of its accountant) requested by the party filing such Tax Returns or
participating in Tax Proceedings, as is relevant to the preparation of such Tax
Returns or the conduct of such Tax Proceedings, respectively. Such cooperation
and information also shall include without limitation provision of powers of
attorney for the purpose of signing Tax Returns and defending audits and
promptly forwarding copies of appropriate notices and forms or other
communications received from or sent to any applicable governmental authority
which relate to the Company, and providing copies of all relevant Tax Returns to
the extent

28



--------------------------------------------------------------------------------



 



related to the Company, together with accompanying schedules and related work
papers, documents relating to rulings or other determinations by any
governmental authority and records concerning the ownership and tax basis of
property, which the requested party may possess. The parties and their
respective affiliates shall make their respective employees and facilities
available on a mutually convenient basis to explain any documents or information
provided hereunder.
          (f) For purposes of this Section 6.9, references to the Company, Buyer
and the Seller shall include successors and assigns.
          (g) The covenants and agreements of the parties contained in this
Section 6.9 shall survive the Closing and shall remain in full force and effect
until such covenant or agreement is fully performed.
ARTICLE VII.
CONDITIONS TO THE OBLIGATION TO CLOSE OF BUYER.
     The obligation of Buyer to consummate the Closing under this Agreement is
subject to the satisfaction, on the Closing Date, of all of the following
conditions, compliance with which, or the occurrence of which, may be waived
prior to the Closing in writing by Buyer in its sole discretion:
     Section 7.1 Representations, Warranties and Covenants.
          (a) Continued Accuracy of Representations and Warranties. The
representations and warranties of the Seller and the Company contained in this
Agreement shall be true and correct at, and as of, the Closing Date with the
same force and effect as if made on the Closing Date.
          (b) Performance of Agreements. The Seller and the Company shall have
performed and satisfied all covenants and agreements required by this Agreement
to be performed or satisfied by it at or prior to the Closing.
          (c) Closing Certificates of the Company. At the Closing, Company shall
furnish a certificate, signed by an officer of the Company, as applicable, dated
the Closing Date, to the effect that the conditions specified in Section 7.1(a)
and Section 7.1(b) have been satisfied.
          (d) Laurus Payoff. Seller shall have obtained a payoff letter from
Laurus effective as of April 30, 2007 and shall have arranged by appropriate
wire instruction for the Base Consideration Amount to be used to payoff the
payment due Laurus as of April 30, 2007.
          (e) Laurus Waiver. Laurus shall have agreed, effective upon receipt of
an amount equal to the Base Consideration Amount from Buyer or Seller, to
release all claims against the Company and all security interests, liens,
mortgages and/or other charges or encumbrances created on or with respect to the
capital stock of the Company and with respect to the underlying assets of the
Company, including patents and trademarks owned by the Company.

29



--------------------------------------------------------------------------------



 



     Section 7.2 Legality; Governmental Authorization; Litigation. The
consummation of the transactions contemplated hereby shall not be prohibited by
any Legal Requirement, and all necessary filings, if any, pursuant to any
material Legal Requirement shall have been made and all applicable waiting
periods thereunder shall have expired or been terminated. No Action shall have
been instituted at or prior to the Closing by any Person other than a party
hereto or any Affiliate thereof, or instituted by any Governmental Authority,
relating to this Agreement or any of the transactions contemplated hereby, the
result of which would prevent or make illegal the consummation of any such
transaction or would reasonably be expected to have a material adverse effect on
the ability of Buyer to consummate the transactions contemplated hereby.
     Section 7.3 Third Party Consents. There shall have been obtained by the
Seller and the Company the consents, including the consents of Governmental
Authorities, listed on Schedule 7.3.
     Section 7.4 General. All corporate proceedings required to be taken on the
part of the Company in connection with the transactions contemplated by this
Agreement shall have been taken. Buyer shall have received copies of such
officers’ certificates, good standing certificates, incumbency certificates and
other customary closing documents as Buyer may reasonably request in connection
with the transactions contemplated hereby.
ARTICLE VIII.
CONDITIONS TO THE OBLIGATION TO CLOSE OF THE SELLER AND THE COMPANY.
     The obligations of the Seller and the Company to consummate the Closing
under this Agreement are subject to the satisfaction, on the Closing Date, of
all of the following conditions, compliance with which, or the occurrence of
which, may be waived prior to the Closing in writing by the Seller and the
Company in their sole discretion:
     Section 8.1 Representations, Warranties and Covenants.
          (a) Continued Accuracy of Representations and Warranties. The
representations and warranties of Buyer contained in this Agreement shall be
true and correct at, and as of, the Closing Date with the same force and effect
as if made on the Closing Date.
          (b) Performance of Agreements. Buyer shall have performed and
satisfied all covenants and agreements required by this Agreement to be
performed or satisfied by Buyer at or prior to the Closing.
          (c) Closing Certificate of Buyer. At the Closing, Buyer shall furnish
to the Company a certificate signed by a officer of Buyer, dated as of the
Closing Date, to the effect that the conditions specified in Section 8.1(a) and
Section 8.1(b) have been satisfied by Buyer.
     Section 8.2 Legality; Government Authorization; Litigation. The
consummation of the transactions contemplated hereby shall not be prohibited by
any Legal Requirement, and all necessary filings, if any, pursuant to any
material Legal Requirement shall have been made and all applicable waiting
periods thereunder shall have expired or been terminated. No Action shall have
been instituted at or prior to the Closing by any Person other than a party
hereto or any

30



--------------------------------------------------------------------------------



 



Affiliate thereof, or instituted by any Governmental Authority, relating to this
Agreement or any of the transactions contemplated hereby, which has a reasonable
probability of success and the result of which would prevent or make illegal the
consummation of any such transaction or would reasonably be expected to have a
material adverse effect on the ability of the Seller and Company to consummate
the transactions contemplated hereby.
     Section 8.3 General. All corporate proceedings required to be taken by
Buyer in connection with the transactions contemplated by this Agreement shall
have been taken. The Company shall have received copies of such officers’
certificates, good standing certificates, incumbency certificates and other
customary closing documents as the Seller may reasonably request in connection
with the transactions contemplated hereby.
ARTICLE IX.
INDEMNIFICATION.
     Section 9.1 Survival of Representations and Warranties. The representations
and warranties contained in this Agreement shall survive the Closing and will
expire on the second (2nd) anniversary following Closing; provided, however,
that the representations and warranties contained in Section 4.1, shall survive
indefinitely.
     Section 9.2 Indemnification of Buyer.
          (a) Indemnification of Buyer by the Seller. Subject to the other
provisions of this Section 9.2, from and after the Closing, the Seller shall
indemnify and hold harmless Buyer, and its officers, directors, employees,
Affiliates, shareholders and agents, including the Company (collectively, the
“Buyer Indemnified Parties”) from and against any and all losses, liabilities,
damages, costs or expenses (including reasonable attorneys’ fees, losses,
claims, judgments, liabilities, fines, amounts paid in settlement and damages)
(collectively, “Damages”), arising out of, relating to or incurred as a result
of (A) the breach of any representation or warranty of the Seller or the Company
contained in this Agreement or in any certificate delivered at the Closing,
(B) the breach or nonperformance of any covenant or agreement of the Seller or
the Company contained in this Agreement, (C) any Taxes of the Company with
respect to a Pre-Closing Tax Period or a Pre-Closing Partial Period, (D) any
Taxes imposed on the Company by reason of any of them being a member of any
affiliated, consolidated, unitary or combined group for a Pre-Closing Tax Period
or a Pre-Closing Partial Period, as a transferee or successor with respect to
such periods, under any Tax allocation, sharing or assumption agreement with
respect to such periods or by contract or otherwise with respect to such
periods, (E) any Action threatened, asserted, filed or otherwise commenced by
any current or former holder of Equity Securities of Company, and (F) the
ownership or claim of ownership by any Person other than the Company of any
Equity Securities of Company.
          (b) Deductible. No Buyer Indemnified Party shall be entitled to
indemnification for any Damages pursuant to Section 9.2(a) unless the aggregate
amount of all Damages for which all Buyer Indemnified Parties are entitled to
indemnification pursuant to Section 9.2(a) exceeds Ten Thousand Dollars
($10,000) (the “Indemnification Basket”), in which case such Buyer Indemnified
Party shall be entitled to the indemnification for all such Damages in excess of
the Indemnification Basket, up to a maximum amount equal to the Purchase Price.

31



--------------------------------------------------------------------------------



 



          (c) Offset Against Seller Promissory Note. Notwithstanding anything in
this Agreement to the contrary, if a Buyer Indemnified Party shall suffer or
incur any Damages for which such Buyer Indemnified Party shall be entitled to
indemnification under this ARTICLE IX, then Buyer shall first (to the extent of
such Damages) reduce the amounts owing to the Seller under Section 2.2(c) by the
amount of such Damages.
     Section 9.3 Seller’s Indemnification. Subject to the other provisions of
this ARTICLE IX, from and after the Closing, Buyer shall indemnify and hold
harmless the Seller (the “Seller Indemnified Parties”) from and against any and
all Damages arising out of, relating to or incurred as a result of (a) the
breach of any representation or warranty of Buyer contained in this Agreement or
in any certificate delivered at the Closing, or (b) the breach or nonperformance
of any covenant or agreement of Buyer contained in this Agreement. No Seller
Indemnified Party shall be entitled to indemnification for any Damages pursuant
to this Section 9.3 unless the aggregate amount of all Damages for which all
Seller Indemnified Parties are entitled to indemnification pursuant to this
Section 9.3 exceeds the Indemnification Basket set forth in Section 9.2 (b) (and
then only to the extent of such excess), up to a maximum amount equal to the
Purchase Price.
     Section 9.4 Matters Involving Third Parties.
          (a) If any third party shall notify either a Buyer Indemnified Party
or a Seller Indemnified Party (either, an “Indemnified Party”) with respect to
any claim or Action (including notification of a Tax audit, proceeding or other
Action) (a “Third Party Claim”) which may give rise to a claim for
indemnification under this ARTICLE IX, then the Indemnified Party shall promptly
notify the Seller, in the case of a Third Party Claim against a Buyer
Indemnified Party, or Buyer, in the case of a Third Party Claim against a Seller
Indemnified Party (in each case a “Notified Party”) thereof in writing;
provided, however, that no delay on the part of the Indemnified Party to provide
such notice shall relieve any Party from any obligation hereunder unless (and
then solely to the extent) such Party thereby is prejudiced.
          (b) The Notified Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (i) the Notified Party notifies
the Indemnified Party that has given notice of the Third Party Claim that the
indemnification provisions of this Agreement will apply to any Damages the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim, (ii) the Notified Party conducts
the defense of the Third Party Claim actively and diligently at its own cost and
expense, and (iii) in the reasonable opinion of the Indemnified Party, the
Notified Party has the demonstrated financial resources to pay the full amount
of any Third Party Claim at all times that it is defending the Indemnified
Party.
          (c) So long as the Notified Party is conducting the defense of the
Third Party Claim in accordance with Section 9.4(b) above, (i) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, and (ii) the Indemnified
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Notified Party (which consent shall not unreasonably be withheld). The Notified
Party will not consent to

32



--------------------------------------------------------------------------------



 



the entry of any judgment or enter into any settlement with respect to the Third
Party Claim unless written agreement is obtained releasing the Indemnified Party
from all liability thereunder and the settlement does not call for any monetary
payment by the Indemnified Party or any other liability on the part of the
Indemnified Party.
     Section 9.5 Tax Treatment of Indemnity Payments and Adjustments to Purchase
Price. All amounts paid, offset or received with respect to indemnity claims
under this Agreement or pursuant to Section 6.9 hereof shall be treated by the
parties hereto for all Tax purposes as adjustments to the Purchase Price, unless
otherwise required by law in which case such payments shall be made in an amount
sufficient to indemnify the relevant party on a net after-Tax basis.
     Section 9.6 Exclusive Remedy. If the Closing occurs, the Parties hereto
acknowledge and agree that the exclusive remedy with respect to any Action
arising out of or based upon this agreement or the subject matter hereof shall
be pursuant to the provisions of this ARTICLE IX.
ARTICLE X.
TERMINATION.
     Section 10.1 Termination of Agreement. This Agreement may be terminated by
the parties only as provided below:
          (a) The parties may terminate this Agreement by mutual written consent
at any time prior to the Closing.
          (b) Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing in the event that the Seller or the
Company is in material breach of any representation, warranty, covenant or
agreement contained in this Agreement, Buyer has notified the Seller of the
breach and such breach has continued without cure for a period of fifteen
(15) days after the notice of breach.
          (c) The Company may terminate this Agreement by giving written notice
to Buyer at any time prior to the Closing in the event Buyer is in material
breach of any representation, warranty, covenant or agreement contained in this
Agreement, the Company has notified Buyer of the breach and such breach has
continued without cure for a period of fifteen (15) days after the notice of
breach.
          (d) The Company on or after April 30, 2007 if the Closing of the
transactions contemplated by this Agreement shall not have occurred by such
date, and by Buyer on or after April 30, 2007, if the Closing of the
transactions contemplated by this Agreement shall not have occurred by such
date; provided, however, that the right to terminate this Agreement under this
Section 10.1(b) shall not be available to any party whose improper action or
failure to act has caused the failure of the transactions contemplated hereby to
occur on or before such date.
     Section 10.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1, all obligations of the parties hereunder
(other than obligations under Section 6.2, ARTICLE X and ARTICLE XI, which shall
survive termination) shall terminate without any liability of any party to any
other party; provided, however, that (i) no termination

33



--------------------------------------------------------------------------------



 



by a party pursuant to clause (b), (c) or (d) of Section 10 shall relieve such
party from any liability arising from or relating to any breach by such party
prior to termination.
     Section 10.3 Time of Essence. Time is and shall be of the essence in this
Agreement.
ARTICLE XI.
MISCELLANEOUS.
     Section 11.1 Entire Agreement; Waivers. This Agreement constitutes the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to such subject matter. No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), shall constitute a continuing waiver unless otherwise
expressly provided nor shall be effective unless in writing and executed (i) in
the case of a waiver by Buyer, by Buyer, (ii) in the case of a waiver by the
Seller, by Seller.
     Section 11.2 Amendment or Modification. The parties hereto may not amend or
modify this Agreement except in such manner as may be agreed upon by a written
instrument executed by each of the parties.
     Section 11.3 Severability. In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall (to the extent permitted under applicable law) be construed by modifying
or limiting it so as to be valid and Enforceable to the maximum extent
compatible with, and possible under, applicable law. The provisions hereof are
severable, and in the event any provision hereof should be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.
     Section 11.4 Successors and Assigns. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted transferees and assigns (each of
which transferees and assigns, other than any lender or other Person described
in clause (b) below, shall be deemed to be a party hereto for all purposes
hereof). Notwithstanding the foregoing, (a) no transfer or assignment by any
party hereto shall be permitted without the prior written consent of the other
parties hereto and any such attempted transfer or assignment without consent
shall be null and void, and (b) no transfer or assignment by any party shall
relieve such party of any of its obligations hereunder, except that (i) Buyer,
without the consent of the Seller, may assign its rights, but not its
obligations, under this Agreement to an Affiliate, at any time, (ii) Buyer,
without the consent of the Seller, may collaterally assign its rights under this
Agreement to one or more lenders or other Persons providing financing to Buyer
in connection with the transactions contemplated hereby and (iii) Buyer, without
the consent of the Seller, may assign its rights and obligations under this
Agreement to any Person or Persons in connection with the sale of all or
substantially all of the assets of Buyer.

34



--------------------------------------------------------------------------------



 



     Section 11.5 Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered
personally or sent by telecopier, Federal Express, or registered or certified
mail, postage prepaid, addressed as follows:
If to the Seller to:
David L. Turney
Digital Recorders, Inc.
5949 Sherry Lane, Suite 1050
Dallas, TX 75225
Tel No.: 214-378-9429
Facsimile: 214-378-8437
with a copy to:
David M. Furr
Gray, Layton, Kersh, Solomon,
Sigmon, Furr & Smith, P.A.
516 S. New Hope Road
Post Office Box 2636
Gastonia, NC 28053-2636
Tel No.: (704) 865-4400
Facsimile: (704) 866-8010
If to Buyer, to:
Peter E. Salas
Dolphin Asset Management Corp.
129 East 17th Street
New York, NY 10003
Tel. No.: (212) 982-5071
Facsimile:(212) 202-3817
with a copy to:
Gary J. Simon
Hughes, Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Tel. No.: (212) 837-6770
Facsimile: (212) 299-6770
Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally, (b) two
(2) Business Days after being sent by Federal Express, if sent by Federal
Express, (c) one (1) Business Day after being delivered, if delivered by
telecopier, and (d) three (3) Business Days after being sent, if sent by

35



--------------------------------------------------------------------------------



 



registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.
     Section 11.6 Public Announcements. At all times no party hereto will issue
or make any reports, statements or releases to the public with respect to this
Agreement or the transactions contemplated hereby (a “Public Statement”) without
the consent of the Seller (in the case of a Public Statement by Buyer) or the
consent of Buyer (in the case of a Public Statement by the Seller), which
consent shall not be unreasonably withheld, delayed or conditioned. If any party
hereto is unable to obtain, after reasonable effort, the approval of its public
report, statement or release from the other parties hereto and such report,
statement or release is, in the written opinion of legal counsel to such party,
required by law in order to discharge such party’s disclosure obligations, then
such party may make or issue the legally required report, statement or release
and promptly furnish the other parties with a copy thereof. Notwithstanding the
foregoing, Buyer and/or Seller may issue a customary press release announcing
the execution of this Agreement and/or the Closing.
     Section 11.7 Headings, etc. Section and subsection headings are not to be
considered part of this Agreement, are included solely for convenience, are not
intended to be full or accurate descriptions of the content thereof and shall
not affect the construction hereof.
     Section 11.8 Disclosure. Any item listed or referred to in any Schedule
pursuant to any Section of this Agreement shall be deemed to have been listed in
or incorporated by reference into each other Schedule to the extent such listing
or description would be reasonably understood to apply to the information called
for by such other Schedule.
     Section 11.9 Third Party Beneficiaries. Nothing in this Agreement is
intended or shall be construed to entitle any Person, other than the parties or
their respective transferees and assigns permitted hereby to any Action, remedy
or right of any kind.
     Section 11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
     Section 11.11 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.
     Section 11.12 Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits, and agrees to cause each of
its Subsidiaries to submit, to the exclusive jurisdiction of the state courts of
the State of New York or the United States District Court located in the State
of New York for the purpose of any Action, arising out of or based upon this
Agreement or relating to the subject matter hereof, (ii) hereby waives, and
agrees to cause each of its Subsidiaries to waive, to the extent not prohibited
by applicable law, and agrees not to assert, and agrees not to allow any of its
Subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or

36



--------------------------------------------------------------------------------



 



execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof may not be
enforced in or by such court, and (iii) hereby agrees not to commence or to
permit any of its Subsidiaries to commence any Action arising out of or based
upon this Agreement or relating to the subject matter hereof other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such Action to any
court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise. Each party hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11.5 is reasonably
calculated to give actual notice.
     Section 11.13 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES,
AND AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, AND COVENANTS THAT
NEITHER IT NOR ANY OF ITS SUBSIDIARIES WILL ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 11.13 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
     Section 11.14 Strict Construction. No rule of strict construction shall
apply to or be used against any party hereto.
     Section 11.15 No Personal Liability. No officer, director, employee,
shareholder, partner or member of any party shall have any obligation or
liability under this Agreement, and no party shall assert or attempt to assert
any claim against any Person in connection with this Agreement or the
transactions contemplated hereby unless such Person is also a party to this
Agreement, and then only to the extent of any liabilities created pursuant to
this Agreement.
     Section 11.16 Expenses. Seller and Buyer shall be responsible for its own
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby.
     Section 11.17 Time of the Essence. Time is of the essence relating to
Closing in order to payoff the Laurus obligation. The parties agree that the
Base Consideration Amount may be paid in advance of a formal Closing if all
paperwork is being completed on April 30, 2007.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Agreement to be executed, as of the date first above
written by their respective officers thereunto duly authorized.

37



--------------------------------------------------------------------------------



 



                  DOLPHIN DIRECT EQUITY PARTNERS, LP    
 
           
 
  By:   Dolphin Advisors, LLC    
 
      Its managing general partner    
 
  By:   Dolphin Management Inc.    
 
      Its managing member    
 
           
 
  By:   /s/ Peter E. Salas
 
        Name: Peter E. Salas         Title: President    
 
                DIGITAL AUDIO CORPORATION    
 
           
 
  By:   /s/ David L. Turney
 
        Name: David L. Turney         Title: Chairman, President and CEO    
 
                DIGITAL RECORDERS, INC.    
 
           
 
  By:   /s/ David L. Turney
 
        Name: David L. Turney         Title: Chairman, President and CEO    

38



--------------------------------------------------------------------------------



 



EXHIBIT A
100 shares of common stock of Digital Audio Corporation issued to Digital
Recorders, Inc.

